                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



JOHN PARISE, et al.,                 HONORABLE JEROME B. SIMANDLE

               Plaintiffs,
                                           Civil Action No.
     v.                                    17-6936 (JBS-JS)

ALEX E. SUAREZ, et al.,
                                               ORDER FOR
               Defendants.                 DEFAULT JUDGMENT



     Upon consideration of the Complaint and Plaintiffs John

Parise, Michael Parise, and Cooper Beech Financial Group, LLC’s

motion for default judgment [Docket Item 12]; it appearing to the

Court that all Defendants were served personally or by registered

agents on various dates: Alex E. Suarez, Family Office Partners,

Inc., Family Office Partners, LLC, and The Merchant Bankers Club

II, LLC on September 26, 2017 [Docket Item 4]; Defendant Private

Borrowers Club II, LLC on September 18, 2017 [Docket Item 5]; and

Defendant Merchantbanquiers Club, Inc. on October 3, 2017 [Docket

Item 6], respectively, and each have knowingly and willfully

failed to appear, plead, or otherwise defend; Default having been

entered against said Defendants; the Court having considered

Plaintiffs’ submissions and testimony at a proof hearing conducted

on October 23, 2018 [Docket Item 22]; for reasons stated in the

Court’s Memorandum of today’s date; and for good cause shown;
     IT IS this   19th   day of   December     , 2018 hereby

     ORDERED that Plaintiffs’ motion for default judgment [Docket

Item 12] shall be, and hereby is, GRANTED IN PART and DISMISSED

WITHOUT PREJUDICE IN PART; and it is further

     ORDERED that Plaintiffs’ motion, insofar as they seek

$6,500.00 for commissions allegedly owed to them [Docket Item 1 at

¶ 33], shall be, and hereby is, DISMISSED WITHOUT PREJUDICE to

Plaintiffs pursuing these claims in arbitration in Georgia;

     ORDERED that Plaintiffs’ motion, insofar as they seek damages

for fraud in the inducement in connection with Count One of the

Complaint, shall be, and hereby is, GRANTED; and it is further

     ORDERED that Judgment is entered in favor of Plaintiffs John

Parise, Michael Parise, and Cooper Beech Financial Group, LLC,

jointly, and against Defendants Alex E. Suarez, Family Office

Partners, Inc., Family Office Partners, LLC, Merchantbanquiers

Club, Inc., and Private Borrowers Club II, LLC, jointly and

severally, in the amount of Three Hundred Thousand Dollars

($300,000.00), which includes fraud damages with regards to Count

One of the Complaint and double damages to which Plaintiffs are

entitled under Georgia law; and it is further

     ORDERED that Plaintiffs’ request for attorneys’ fees and

costs shall be, and hereby is, GRANTED; and it is further

     ORDERED that Plaintiffs may apply for attorneys’ fees and

costs within fourteen (14) days of entry of this Order and file a


                                  2
brief outlining the legal basis for Plaintiffs’ recovery of

attorneys’ fees; any motion for attorneys’ fees must include an

affidavit of costs and fees in the format required by Local Civil

Rules 54.2(a) & (b); and it is further

     ORDERED that Plaintiffs’ requests for default judgment with

respect to Counts Two, Three, and Four of the Complaint shall be,

and hereby are, DISMISSED WITHOUT PREJUDICE; and it is further

     ORDERED that if Defendants fail to comply with any of the

terms of this Order, Plaintiffs may, in addition to pursuing the

remedies provided under Federal Rule of Civil Procedure 69, reopen

this case upon motion to this Court and notice to Defendants, and

may at that time ask for further appropriate monetary and/or

injunctive relief, including a motion for contempt of court; and

it is further

     ORDERED that this Order and Judgment is enforceable, without

duplication, by one or more of the Plaintiffs, jointly and

severally, or their agents; and it is further

     ORDERED that Plaintiffs shall promptly cause a copy of this

Judgment to be served upon Defendants Alex E. Suarez, Family

Office Partners, Inc., Family Office Partners, LLC, The Merchant

Bankers Club II, LLC, Private Borrowers Club II, LLC, and

Merchantbanquiers Club, Inc., and shall file a certificate of such

service upon this docket; and it is further




                                 3
     ORDERED that the Clerk of Court, after entry of the Judgment

herein, shall CLOSE this case upon the docket. The Court maintains

jurisdiction over the enforcement of this Order and Judgment.



                              s/ Jerome B. Simandle
                              JEROME B. SIMANDLE
                              U.S. District Judge




                                 4
